Case 3:16-cv-04215-MAS-DEA Document 162 Filed 09/11/20 Page 1 of 4 PageID: 1738




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                               :
 ANTOINE LAVELLE SIMMONS,                      :       Civil Action No. 16-4215 (MAS) (DEA)
                                               :
                       Plaintiff,              :
                                               :          MEMORANDUM ORDER
                v.                             :
                                               :
 COMMISSIONER GARY LANIGAN,                    :
 et al.,                                       :
                                               :
                       Defendants.             :
                                               :

        This matter comes before the Court on Plaintiff Antoine Simmons’ Motion for Judgment

 on the Pleadings (“Motion”) against Ihuoma Nwachukwu, M.D. (“Dr. Nwachukwu” or

 “Defendant”). (Mot., ECF No. 143.) Dr. Nwachukwu opposes the Motion. (Opp’n Br., ECF No.

 150.) Upon careful review, it appears that:

        1.      On or about July 12, 2016, Plaintiff filed a civil rights complaint pursuant to 42

 U.S.C. § 1983 alleging violations of his constitutional rights and related state law claims against

 numerous defendants. (Compl., ECF No. 1.) As to Dr. Nwachukwu, the Complaint stated that

 she evinced deliberate indifference towards Plaintiff’s serious medical needs when she took away

 Plaintiff’s “bed wedge, medical ice, walking cane, shower chair[, and] mattress that was giv[en]”

 to Plaintiff by another doctor. (Compl. 18–19.) The Complaint also alleged that Dr. Nwachukwu

 failed to properly examine Plaintiff or send him for an MRI. (Id.) Following discovery, Dr.

 Nwachukwu filed a Motion for Summary Judgment. (Def.’s Mot. for Summary Judgement, ECF

 No. 91.) On July 25, 2019, the Court denied Dr. Nwachukwu’s motion, finding a genuine dispute

 of material fact existed as to why Dr. Nwachukwu discontinued Plaintiff’s medical equipment and

 whether such action constituted deliberate indifference. (Op., Jul. 25, 2019, ECF No. 120; Order,



                                                   1
Case 3:16-cv-04215-MAS-DEA Document 162 Filed 09/11/20 Page 2 of 4 PageID: 1739




 Jul. 25, 2019, ECF No. 121.)

           2.     On or about February 13, 2020, Plaintiff filed the instant Motion. (Mot. 1.)

 Although the Motion largely centers around Plaintiff’s desire to proceed to a jury trial, he appears

 to argue that he is entitled to judgment on the pleadings because Dr. Nwachukwu’s Motion for

 Summary Judgment was denied. (See generally id.; Pl.’s Reply Br. 1, ECF No. 151.1)

           3.     Dr. Nwachukwu filed opposition to Plaintiff’s motion stating that it was unclear

 from Plaintiff’s moving papers what he relief he was seeking. (Opp’n Br. 1.2) However, to the

 extent that Plaintiff was requesting judgment on the pleadings, Dr. Nwachukwu argued that the

 Motion must be denied because Plaintiff failed to provide any support for his claims and the

 Court’s denial of Dr. Nwachukwu’s prior Motion for Summary Judgment did not support a

 judgment on the pleadings against her. (Id.)

           4.     Plaintiff filed a reply brief attempting to clarify the relief he was seeking. (Pl.’s

 Reply Br. 1.) The brief reiterated that Plaintiff was requesting judgment against Dr. Nwachukwu

 and that he wanted “this defendant [to] be held accountable for her actions.”              (Id. at 2.)

 Accordingly, the Court does construe the Motion as one for judgment on the pleadings against Dr.

 Nwachukwu.3

           5.     Federal Rule of Civil Procedure 12(c) provides: “[a]fter the pleadings are closed—

 but early enough not to delay trial—a party may move for judgment on the pleadings.” Fed. R.

 Civ. P. 12(c). The Third Circuit has explained that a court may only grant a motion for judgment



 1
     The page numbers for Plaintiff’s reply brief refer to those on the ECF header.
 2
     The page numbers for Dr. Nwachukwu’s opposition brief refer to those on the ECF header.
 3
  The full factual background of this case was described in the Court’s prior opinion denying Dr.
 Nwachukwu’s Motion for Summary Judgment. (Op. 2–9.) Since the Court writes mainly for the
 parties, the complete factual background need not be recounted here.
                                                    2
Case 3:16-cv-04215-MAS-DEA Document 162 Filed 09/11/20 Page 3 of 4 PageID: 1740




 on the pleadings if the moving party “clearly establishes that no material issue of fact remains to

 be resolved and that [the movant] is entitled to judgment as a matter of law.” Rosenau v. Unifund

 Corp., 539 F.3d 218, 221 (3d Cir. 2008) (quoting Jablonski v. Pan Am. World Airways, Inc., 863

 F.2d 289, 290-91 (3d Cir. 1988)) (internal quotation marks and citations omitted). A court “must

 view the facts presented in the pleadings and the inferences to be drawn therefrom in the light most

 favorable to the nonmoving party.” Id. (quoting Jablonski, 863 F.2d at 290–91). A Rule 12(c)

 motion is reviewed under the same standard as a Rule 12(b)(6) motion. Revell v. Port Auth. of

 N.Y. & N.J., 598 F.3d 128, 134 (3d Cir. 2010).

        6.      Here, Plaintiff has not clearly established that no material issue of fact remains to

 be resolved. Plaintiff argues that he is entitled to judgment on the pleadings because Dr.

 Nwachukwu’s Motion for Summary Judgment was denied. (Mot. 1.) This is an insufficient basis

 to grant judgment on the pleadings. In the Court’s prior opinion denying Dr. Nwachukwu’s

 Motion for Summary Judgment, the Court found there was a dispute of material fact as to whether

 Dr. Nwachukwu’s discontinuation of Plaintiff’s medical devices constituted deliberate

 indifference–a dispute which precluded summary judgment. (Op. at 13–15.) A review of only the

 pleadings, as required by Rule 12(c), demonstrates the same dispute of material fact.

        7.      The Complaint alleges Dr. Nwachukwu discontinued Plaintiff’s medical devices

 out of malice towards Plaintiff. (Compl. 18–19.) To establish a claim of deliberate indifference

 based upon the delay or denial of medical treatment, a plaintiff must demonstrate that the delay or

 denial “was motivated by non-medical factors.” Miller v. Steele-Smith, 713 F. App’x 74, 80 (3d

 Cir. 2017) (quoting Pearson v. Prison Health Service, 850 F.3d 526, 537 (3d Cir. 2017)). Notably,

 “[t]he lack of an identifiable medical reason explaining a treatment delay does not necessarily

 mean that the delay was motivated by a non-medical reason.” Id. Dr. Nwachukwu’s answer to



                                                  3
Case 3:16-cv-04215-MAS-DEA Document 162 Filed 09/11/20 Page 4 of 4 PageID: 1741




 the Complaint denies any allegation of wrongdoing and asserts numerous defenses. (See generally

 Answer 2, ECF No. 45.) Dr. Nwachukwu states that she acted in good faith and as a reasonably

 prudent person at all relevant times. (Id. at 8.) Based upon these pleadings, and construing the

 facts presented in the light most favorable to the non-moving party, the Court cannot state, as a

 matter of law, that Dr. Nwachuku’s actions were motivated by non-medical reasons. There

 remains a genuine dispute of material fact. Accordingly, Plaintiff’s Motion for Judgment on the

 Pleadings is denied.

        IT IS therefore on this               day of                       , 2020,

        ORDERED that Plaintiff’s
                            ff’s Motion for Judgment on the Pleadings (ECF
                                                                      (EC No. 143) is

 DENIED; and it is further

        ORDERED that the Clerk
                             k shall serve a copy of this Memorandum Order uupon Plaintiff by

 regular U.S. mail.



                                                            ____________________________
                                                            ______________
                                                                         __________
                                                                                _
                                                            MICHAEL AA. SHI
                                                                         HIPP
                                                                         H   P
                                                                             PP
                                                            UNITED STATES DISTRICT JUDGE




                                                4
